      Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 1 of 36




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


LORETTO O’REILLY, Jr.,                        *
HEALTHY GULF, COALITION                       *
FOR RESPONSIBLE ZONING, AND                   *
SIERRA CLUB AND ITS DELTA                     *
CHAPTER                                       *
                                              *
       Plaintiffs,                            *
                                              *
       v.                                     *
                                              *
LIEUTENANT GENERAL SCOTT A.                   *
SPELLMON and UNITED STATES                    *
ARMY CORPS OF ENGINEERS,                      *
                                              *
       Defendants.                            *


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF



                                          Introduction

       1.      This action is a challenge to the U.S. Army Corps of Engineers’ (“Corps’”)

approval of two dredge and fill permits under Section 404 of the Clean Water Act, 33 U.S.C. §

1344, for the destruction and paving-in of a total of 40 acres of forested wetlands near

Covington, St. Tammany Parish, Louisiana. Flooding in south Louisiana has reached epic

proportions, and the two projects are in high-risk flood areas that have seen recent catastrophic

flooding. Among the most critical functions of wetlands is their capacity to absorb floodwaters,

and it is one of the reasons that the Corps’ own regulations discourage the unnecessary

destruction of “[w]etlands which serve as valuable storage areas for storm and flood waters.” 33

C.F.R. § 320.4(b)(2)(v). The statutes that govern the Corps’ granting of permits to destroy

resources so essential to the public interest and the environment – the National Environmental
      Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 2 of 36




Policy Act and the Clean Water Act – therefore require a robust, complete, “hard look” at the

impacts of and alternatives to such permitting, and this includes the need to not use tunnel vision

to look individually at single actions, but to systematically examine the cumulative effects of the

individual permitting actions in light of past, present, and reasonably foreseeable future actions.

       2.        The challenged Corps actions – the Timber Branch II development permit and

Ochsner Blvd. Extension road permit – are two of dozens of Section 404 permits that the Corps

has issued in west St. Tammany Parish, which have collectively eliminated hundreds of acres of

flood-absorbing wetlands and replaced them with impermeable concrete, but the Corps has

conducted no cumulative impact analysis of these projects in light of past, present, and

reasonably foreseeable future actions.

       3.        The region of the parish in which the challenged projects are located has

experienced significant, rapid development involving the filling-in of many acres of wetlands

permitted by the Corps. Despite the value of these wetlands for critical functions such as flood

absorption, maintenance of water quality in the surrounding streams, and providing a high-

quality habitat for a rich array of wildlife, and despite the severe flooding that residents and

business owners in the area have suffered in recent years, the Corps did no analysis of the

impacts of the Timber Branch II and Ochsner Extension Road projects on flooding, wildlife, or

water quality.

       4.        The Corps’ failure to analyze cumulative impacts includes its failure to consider

the impacts that will result from the Timber Branch II permittee’s plan to develop the remainder

of the tract on which Timber Branch II would be located. The Corps ignored the proof of this

plan submitted to it during the comment period, and the permittee is now moving forward with

those plans by presenting them to St. Tammany Parish for rezoning approval.




                                                  2
      Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 3 of 36




       5.      The Corps’ failure to address the impacts of its permitting in this area is all the

more egregious because its permitting of a Timber Branch II development on the same site in

2003 was enjoined by a federal court as in violation of the National Environmental Policy Act

(NEPA) because the Corps “abused its discretion in failing to give an in depth analysis to the

cumulative effects of the project . . . .” O’Reilly v. U.S. Army Corps of Engineers, No. 04-940,

2004 WL 1794531, at *5 (E.D. La. Aug. 10, 2004).

       6.      As set forth below, the Corps’ approval of the Timber Branch II development and

the Ochsner Blvd. Extension Road (collectively, “the projects”) without preparing an

Environmental Impact Statement, without an adequate Environmental Assessment, and without

adequate attention to the environmental impacts of such development violates NEPA, 42 U.S.C.

§ 4321, and the Clean Water Act, 42 U.S.C. § 1344.

       7.      Plaintiff O’Reilly and the Plaintiff organizations’ members own property, live,

work, and recreate near the projects, as close as a half-mile from Timber Branch II. They have

grave concerns about the impact to their lives from the Corps’ permitting of these two projects,

particularly in light of the damaging effects – including severe flooding, loss of wildlife habitat

and traffic – already realized as a result of unlimited Corps permitting in the area. They request

declaratory and injunctive relief vacating the Corps’ approval of the permits and enjoining the

permits until all legal requirements have been satisfied.

                                       Jurisdiction and Venue

       8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and may

issue a declaratory judgment and further relief pursuant to 28 U.S.C. §§ 2201 and 2202.

Plaintiffs have a right to bring this action pursuant to, inter alia, the Administrative Procedure




                                                  3
      Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 4 of 36




Act (APA), 5 U.S.C. §§ 701-706. This action arises under NEPA, 42 U.S.C. § 4321 et seq., and

the Clean Water Act, 33 U.S.C. § 1251 et seq.

       9.      Under 28 U.S.C. § 1391(e), venue is proper in the Eastern District of Louisiana

because a substantial part of the events or omissions at issue have occurred in this district.

                                               Plaintiffs

       10.     Plaintiff Loretto O’Reilly, Jr. owns property less than one mile from the proposed

Timber Branch II development and within two miles of the proposed Ochsner Extension Road.

She was a plaintiff on the 2004 O’Reilly injunction.

       11.     Plaintiff Healthy Gulf is a non-profit corporation organized under the laws of

Louisiana. Healthy Gulf is committed to restoring the Gulf of Mexico to an ecologically and

biologically sustainable condition. Healthy Gulf collaborates with and serves communities who

love the Gulf of Mexico by providing the research, communications, and coalition-building tools

needed to reverse the long pattern of over-exploitation of the Gulf’s natural resources. Healthy

Gulf works throughout all five Gulf States to advance issues important to the health of the Gulf,

including the protection of wetlands. Healthy Gulf’s membership includes individuals who reside

and recreate near the proposed projects and who will be harmed by the projects’impacts, and it

seeks to protect its members’ use and enjoyment of their homes, neighborhoods, and the

surrounding environment.

       12.     Plaintiff Coalition for Responsible Zoning is a Louisiana corporation that

promotes purpose-driven planning and zoning. Its goal is to protect the health, safety, and

welfare of people in St. Tammany Parish, which includes conservation of some of the parish’s

natural environment. It advocates for this goal before governmental entities like St. Tammany

Parish zoning bodies and officials as well as the U.S. Army Corps of Engineers. Coalition for




                                                  4
      Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 5 of 36




Responsible Zoning has members who reside and recreate near the proposed projects and who

will be impacted by the proposed projects.

       13.     Plaintiff Sierra Club and its Delta Chapter is a non-profit organization with

chapters in all fifty of the United States, including Louisiana. Its mission is to protect and

preserve the natural environment and to practice and promote the responsible use of Earth’s

ecosystems and resources. The Delta Chapter has over 3,500 members, some of whom live or

recreate in St. Tammany Parish near the proposed projects and who will suffer from their

impacts.

       14.     Plaintiffs seek to protect their interests in a safe environment through the

promotion of conservation, recreation, and aesthetic values.

       15.     The projects will irreparably harm Plaintiff O’Reilly and Plaintiff organizations’

members’ economic, aesthetic, conservational, wildlife, and recreational interests. The economic

interests that the projects threaten include the flooding of homes and other property, the

decreased property values as a result of the increased risk of flooding, and higher premiums for

insurance.

       16.     The projects will additionally permanently impair Plaintiff O’Reilly and the

Plaintiff organizations’ members’ use and enjoyment of the resources of the area surrounding the

projects through traffic, noise, and diminished aesthetics.

       17.     Plaintiffs’ members are residents of Louisiana who use the Little Tchefuncte

River and the Timber Branch Tributary for recreation and intend to do so in the future. The

projects will impair Plaintiffs’ recreational activities, as they will diminish water quality of the

Little Tchefuncte and the Timber Branch Tributary and put pressure on these waterbodies and

their banks through the impact of scouring floodwaters.




                                                  5
      Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 6 of 36




       18.     Plaintiff organizations’ members enjoy observing wildlife in the area, including

deer, bobcat, coyotes, raccoons, armadillo, beaver, ducks, hawks, eagles, and many types of

birds. The proposed projects will impair Plaintiffs’ enjoyment of observing wildlife, as the

projects will destroy a significant amount of wildlife habitat should they move forward.

       19.     This Court can redress Plaintiffs’ injuries with a ruling in their favor.

                                              Defendants

       20.     Defendant Lieutenant General Scott A. Spellmon is the U.S. Army Chief of

Engineers and Commanding General of the U.S. Army Corps of Engineers. Plaintiffs sue

Lieutenant General Spellmon in his official capacity. Lieutenant General Spellmon (or his

successors in office) is the federal officer personally responsible for compliance with any

injunction that this Court issues.

       21.     The Corps is responsible for issuing permits under Section 404 of the Clean

Water Act, 33 U.S.C. § 1344. The Corps prepared the Environmental Assessment (EA) for these

projects, made findings of no significant impact (FONSI) declaring that Environmental Impact

Statements were not necessary, and issued permit number MVN-2018-0215-EPP for the Timber

Branch II project (“2020 Timber Branch II” or “Timber Branch II”) and permit number MVN-

2017-00075-EPP for the Ochsner Blvd. Extension Road project (“extension road,” “Ochsner

Blvd. Extension,” or “Extension project”).

                        2003 Timber Branch II Project and Prior Litigation

       22.     In 2003, the Corps approved a Section 404 permit for applicant August Hand

authorizing the development and construction of a subdivision called Timber Branch II (“2003

Timber Branch II”).




                                                  6
      Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 7 of 36




         23.   The 2003 Timber Branch II project was proposed to be developed on 81.58 acres

of a 200-acre tract of land in St. Tammany Parish west of Covington and would have required

dredging and filling 39.54 acres of pine flatwood/savannah wetlands adjacent to the Little

Tchefuncte River and Timber Branch Tributary.

         24.   In its decision issuing the 2003 Timber Branch II Permit, the Corps acknowledged

that in the prior seven years it had granted 72 permits within a three-mile radius of the project

site. These permits affected over 400 acres of wetlands.

         25.   The 2003 Timber Branch II Permit was challenged in court. See O’Reilly v. U.S.

Army Corps of Engineers, No. 04-940, 2004 WL 1794531, at *5 (E.D. La. Aug. 10, 2004).

         26.   In O’Reilly, the U.S. District Court for the Eastern District of Louisiana (the “E.D.

La.”) issued an injunction on the 2003 Timber Branch II Permit until the Corps completed a

more thorough environmental review of the project. Id. at *5-6 (E.D. La. 2004).

         27.   The E.D. La. held that “the Corps . . . abused its discretion in failing to give an in

depth analysis to the cumulative effects of the project . . . .” and that “in light of the long-term

and irreversible environmental impacts associated with this project, the Corps’ action is wholly

at odds with NEPA.” Id.

         28.   The Fifth Circuit affirmed the E.D. La.’s reversal of the Corps’ decision to issue

the Timber Branch II permit, finding that “the Corps acted arbitrarily in issuing a FONSI based

on an EA that fails to articulate how the mitigation measures will render the adverse effects

insignificant and to consider the cumulative effects of the project, area urbanization, and permits

issued to third parties.” O’Reilly v. U.S. Army Corps of Engineers, 477 F.3d 225, 227 (5th Cir.

2007).




                                                   7
      Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 8 of 36




       29.     The Fifth Circuit issued an injunction, stating that it “enjoin[s] the Corps from

issuing a § 404 permit herein until further orders of the district court consistent with this

opinion[.]” Id. at 240.

       30.     The Corps did not seek further direction from the district court.

       31.     In 2020, the Corps approved the permit being challenged in the instant case, for a

substantially similar fill project on the same tract of land for a project with the same name—

Timber Branch II.

       32.     Like 2003 Timber Branch II, 2020 Timber Branch II will require the destruction

of a substantial acreage of wetlands, which will increase the threat of flooding in an area already

heavily burdened by over-development and wetland loss.

       33.     Analyses of the 2020 Timber Branch II permitting process indicate a continued

high concentration of permits granted in the area immediately surrounding the proposed

development.

                                          Legal Background

                                                  APA

       34.     The APA provides for judicial review of final agency actions. Thus, the APA

provides the vehicle for redress of the Corps’ failure to comply with NEPA and the Clean Water

Act in issuing the Timber Branch II and Ochsner Blvd. Extension permits. “A person” who is

“adversely affected or aggrieved by agency action” within the meaning of NEPA and the Clean

Water Act is entitled to judicial review thereof. 5 U.S.C. § 702.

       35.     The APA defines a person as “an individual, partnership, corporation, association

or public or private organization other than an agency[.]” 5 U.S.C. § 551(2). Agency means




                                                  8
      Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 9 of 36




“each authority of the Government of the United States . . . .” 5 U.S.C. § 701(b)(1); 5 U.S.C. §

551(1).

          36.   Agency action includes the whole or a part of an agency order. 5 U.S.C. § 551(6).

          37.   The Corps’ decisions to grant the Timber Branch II and Ochsner Blvd. Extension

Road permits are final agency actions.

          38.   A court reviewing final agency action shall “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law[.]” 5 U.S.C. § 706(2)(A).

                                    Section 404 of the Clean Water Act

          39.   Under the Clean Water Act, it is federal policy “to restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a).

          40.   The Clean Water Act prohibits the “discharge of any pollutant by any person”

into navigable waters without a permit. 33 U.S.C. § 1311(a); see also 33 U.S.C. § 1362(12).

          41.   Under the Clean Water Act, “navigable waters” include wetlands adjacent to

navigable waters. See 33 C.F.R. § 328.3(a)(4) (2020).

          42.   Under the Clean Water Act, the Corps “may issue permits, after notice and

opportunity for public hearings for the discharge of dredged or fill material into the navigable

waters at specified disposal sites.” 33 U.S.C. § 1344(a).

          43.   The Clean Water Act mandates that the Corps publish notice of an application for

a dredge and fill permit only after “an applicant submits all the information required to complete

an application for a permit . . . .” Id.

          44.   Pursuant to authorization under the Clean Water Act, the Environmental

Protection Agency (EPA) promulgated mandatory guidelines that govern the Corps’ evaluation




                                                  9
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 10 of 36




and issuance of such permits. 33 U.S.C. § 1344(b)(1). These requirements are known as the §

404(b)(1) Guidelines (“Guidelines”).

       45.     The Guidelines prohibit the “discharge of dredged or fill material if there is a

practicable alternative to the proposed discharge which would have less adverse impact on the

aquatic ecosystem, so long as the alternative does not have other significant adverse

environmental consequences.” 40 C.F.R. § 230.10(a) (2020).

       46.     In cases where the discharge is proposed for wetlands and the project is not water-

dependent, the Guidelines mandate a presumption that practicable alternatives are available

unless clearly demonstrated otherwise. Id. § 230.10(a)(3).

       47.     This presumption of practicable alternatives “is very strong.” Buttrey v. United

States, 690 F.2d 1170, 1180 (5th Cir. 1982).

       48.     The Guidelines further require the Corps to presume that where a project is not

water-dependent, “all practicable alternatives . . . [that] do not involve a discharge into a special

aquatic site . . . have less adverse impact on the aquatic ecosystem, unless clearly demonstrated

otherwise.” 40 C.F.R. § 230.10(a) (2020).

       49.     The Guidelines specifically require the Corps to “examine practicable alternatives

to the proposed discharge . . . .” Id. § 230.5(c). That examination must include the alternatives of

“not discharging into the waters of the [United States] or discharging into an alternative aquatic

site with potentially less damaging consequences.” Id.

       50.     This alternatives analysis is an essential part of the Guidelines and, therefore, part

of the public notice to which public commenters must have “sufficient information [for] . . .

meaningful comment.” 33 C.F.R. § 325.3(a) (2020).




                                                  10
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 11 of 36




        51.     In addition, the Guidelines prohibit the discharge of fill material that will “cause

or contribute to significant degradation” of wetlands and navigable waters. 40 C.F.R. § 230.10(c)

(2020). Effects contributing to significant degradation must be considered individually and

collectively. Id.

        52.     The Guidelines require the Corps to evaluate the adverse impacts a fill project

may impose on human welfare, wildlife, “aquatic ecosystem diversity, productivity, and stability

. . . [including] loss of fish and wildlife habitat or loss of the capacity of a wetland to assimilate

nutrients, purify water, or reduce wave energy[,]” and “recreational, aesthetic, and economic

values.” Id. § 230.10(c)(1)-(4).

        53.     The Guidelines require an analysis of the cumulative effects on the aquatic

ecosystem of the discharge or dredged or fill material. Id. § 230.11(g).

        54.     The Guidelines define cumulative impacts as “the changes in an aquatic

ecosystem that are attributable to the collective effect of a number of individual discharges of

dredged or fill material.” Id. § 230.11(g)(1).

        55.     The Guidelines state that “no discharge of dredged or fill material shall be

permitted unless appropriate and practicable steps have been taken which will minimize potential

adverse impacts of the discharge on the aquatic ecosystem.” Id. § 230.10(d). These steps include

the requirement that an applicant mitigate unavoidable impacts to the environment.

        56.     The Guidelines provide: “The fundamental objective of compensatory mitigation

is to offset environmental losses resulting from unavoidable impacts to waters of the United

States authorized by DA permits.” Id. § 230.93(a)(1). The Corps must base compensatory

mitigation on wetlands “capable of compensating for the aquatic resource functions that will be

lost as a result of the permitted activity.” Id.; see also 33 C.F.R. § 320.4(r) (2020).




                                                  11
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 12 of 36




       57.     The Corps New Orleans District’s method of determining the amount and type of

mitigation required for compensatory mitigation on Section 404 permits, the Louisiana Rapid

Assessment Method (LRAM), does not consider, or attempt to compensate for, cumulative

impacts.

                                              NEPA

       58.     NEPA directs that:

       [T]o the fullest extent possible . . . all agencies of the Federal Government shall . .
       . include in [all] major Federal actions significantly affecting the quality of the
       human environment, a detailed statement by the responsible official on--(i) the
       environmental impact of the proposed action, (ii) any adverse environmental effects
       which cannot be avoided should the proposal be implemented, (iii) alternatives to
       the proposed action, [and] (iv) the relationship between local short-term uses of
       man’s environment and the maintenance and enhancement of long-term
       productivity . . . .

NEPA § 102(C), 42 U.S.C. § 4332(C).

       59.     NEPA requires federal agencies to “utilize a systematic, interdisciplinary

approach” to consider the environmental impacts “in planning and in decision-making which

may have an impact on man’s environment.” Id.

       60.     Inherent in NEPA’s mandates is the requirement for agencies to evaluate the

cumulative impacts of the proposed actions in light of related actions.

       61.     The Council on Environmental Quality, an agency within the Executive Office of

the President, has promulgated regulations implementing NEPA (“CEQ Regulations”). 40 C.F.R.

§ 1500 et seq. (2019). These regulations are binding on all federal agencies, including the Corps.

40 C.F.R. § 1500.3 (2019).

       62.     The 2019 version of the CEQ Regulations apply to the Corps’ decisions to issue

the Timber Branch II and Ochsner Blvd. Extension permits.




                                                 12
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 13 of 36




          63.   The CEQ regulations provide that “NEPA procedures must insure that

environmental information is available to public officials and citizens before decisions are made

and before actions are taken” and that “public scrutiny [is] essential to implementing NEPA.” 40

C.F.R. § 1500.1(b) (2019).

          64.   NEPA requires agencies to take a “hard look” at the environmental consequences

of the projects they permit. Kleppe v. Sierra Club, 427 U.S. 390, 410 n.21 (1976).

          65.   A federal agency considering a proposal for major federal action may prepare an

Environmental Assessment in order to determine whether an Environmental Impact Statement is

required. 40 C.F.R. § 1501.4(c) (2019). If the Environmental Assessment indicates that the

project is likely to have a significant impact on the human environment, the agency must prepare

an Environmental Impact Statement. Sabine River Auth. v. United States Dep’t of Interior, 951

F.2d 669, 677 (5th Cir. 1992).

          66.   An agency seeking to determine whether a proposed activity will have a

“significant” impact on the environment must consider both the “context” and the “intensity” of

the project’s effects. 40 C.F.R. § 1508.27 (2019).

          67.   “Context . . . means that the significance of an action must be analyzed in several

contexts such as a society as a whole (human, national), the affected region, the affected

interests, and the locality. . . . Both short- and long- term effects are relevant.” Id. § 1508.27(a)

(2019).

          68.   In evaluating intensity, an agency must consider the “[u]nique characteristics of

the geographic area such as proximity to…wetlands…or ecologically critical areas,” the degree

to which the effects of the project are likely to be “highly controversial,” and “[w]hether the




                                                  13
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 14 of 36




action is related to other actions with individually insignificant but cumulatively significant

impacts . . . .” Id. § 1508.27(b) (2019).

        69.     The CEQ regulations require agencies to consider direct, indirect, and cumulative

impacts of a proposed action. Id. § 1508.25(c) (2019).

        70.     Direct effects are those “caused by the action and occur at the same time and

place.” Id. § 1508.8(a) (2019).

        71.     Indirect effects include those “caused by the action and are later in time or farther

removed in distance, but are still reasonably foreseeable.” Id. § 1508.8(b) (2019). “Effects

includes ecological . . . , aesthetic, historic, cultural, economic, social, or health, whether direct,

indirect or cumulative.” Id.

        72.     “A cumulative impact is the impact on the environment which results from the

incremental impact of the action when added with other past, present, and reasonably foreseeable

future actions” taken by any agency or individual. Id. § 1508.7 (2019). “Cumulative impacts can

result from individually minor but collectively significant actions taking place over a period of

time.” Id.

                                The Corps’ Permitting Regulations

        73.      The Corps’ regulations for evaluating permit applications are “applicable to the

review of all applications for [Department of the Army] permits.” 33 C.F.R. § 320.4 (2020).

        74.     The Corps’ decision to issue a permit requires an “evaluation of the probable

impacts, including cumulative impacts, of the proposed activity and its intended use on the

public interest.” Id. § 320.4(a)(1).




                                                   14
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 15 of 36




        75.     The Corps’ evaluation of impacts must consider a number of factors and their

cumulative effects, including conservation, economics, aesthetics, general environmental

concerns, wetlands, fish and wildlife values, flood hazards, and floodplain values. Id.

        76.     The Corps’ regulations provide: “Most wetlands constitute a productive and

valuable public resource, the unnecessary alteration or destruction of which should be

discouraged as contrary to the public interest.” Id. § 320.4(b)(1)

        77.     The Corps’ regulations detail wetlands considered to perform functions important

to the public interest as including: “Wetlands the destruction or alteration of which would affect

detrimentally natural drainage characteristics . . . ; [ ] Wetlands which serve as valuable storage

areas for storm and flood waters; [ ] Wetlands which serve significant water purification

functions; and [ ] Wetlands which are unique in nature or scarce in quantity to the region or local

area.” Id. § 320.4(b)(2)(iii), (v)-(viii).

        78.     The Corps’ regulations provide: “Although a particular alteration of a wetland

may constitute a minor change, the cumulative effect of numerous piecemeal changes can result

in a major impairment of wetland resources. Thus, the particular wetland site for which an

application is made will be evaluated with the recognition that it may be part of a complete and

interrelated wetland area.” Id. § 320.4(b)(3).

        79.     The Corps’ regulations provide: “No permit will be granted which involves the

alteration of wetlands identified as important by paragraph (b)(2) of this section or because of

provisions of paragraph (b)(3), of this section unless the district engineer concludes, on the basis

of the analysis required in paragraph (a) of this section, that the benefits of the proposed

alteration outweigh the damage to the wetlands resource.” Id. § 320.4(b)(4).




                                                 15
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 16 of 36




                                        Factual Allegations

                                      Timber Branch II Permit

       80.     On February 6, 2018, Bruce Wainer of All State Financial Company (the

“Applicant”) applied to the Corps for a Section 404 wetlands fill permit to create the Timber

Branch II subdivision, a proposed multi-use commercial and residential development in

unincorporated St. Tammany Parish southwest of Covington (“the Project”).

       81.      The total project acreage of Timber Branch II as described in the application is

69.19 forested acres. Wetlands comprise 24.58 of these acres.

       82.     The Corps considered the scope of its Timber Branch II analysis under NEPA to

be the 69.19 total project acreage.

       83.     The Timber Branch II wetlands are waters of the United States under the Clean

Water Act and subject to the Corps’ permitting jurisdiction.

       84.     The Corps issued a jurisdictional determination for the Timber Branch II site on

March 11, 2015 that was valid for a period of five years and expired on March 11, 2020.

       85.     The Tchefuncte River runs to the immediate east of the Timber Branch II tract;

this section of the Tchefuncte is known locally as the Little Tchefuncte River.

       86.     The Little Tchefuncte River is designated by the State of Louisiana as a Scenic

Stream and an Outstanding Natural Resource Water.

       87.     The Little Tchefuncte is highly popular in the area for recreational uses, such as

wading, swimming, kayaking, and boating.

       88.     The Timber Branch, which is a tributary to the Tchefuncte, runs immediately

south of the proposed Timber Branch II site.




                                                16
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 17 of 36




       89.     The 24.58 acres of wetlands at issue in the Timber Branch II project are adjacent

to the Tchefuncte River and its tributary, the Timber Branch.

       90.     The Timber Branch II site is in the Liberty Bayou-Tchefuncta watershed.

       91.     The Timber Branch II site’s tree canopy helps to intercept rain during storm

events, before the rain can reach the soil and become runoff. This canopy extends to almost all of

the 69.19 total project acreage under the scope of consideration. The Project will eliminate much

of this canopy and replace it with impermeable concrete.

       92.     The Timber Branch II site’s wetlands help to absorb runoff during storm events.

The Project will eliminate what is largely permeable wetlands and replace them with

impermeable concrete.

       93.     Evidence in the record reflects that the Timber Branch II project will lead to faster

runoff during storm events, an increased risk of flooding in the area, and erosion and scouring of

the banks and bed of the Timber Branch and the Little Tchefuncte River.

       94.     The Federal Emergency Management Administration (FEMA) has classified a

portion of the Timber Branch II site as “flood zone AE,” a high-risk repetitive flood zone area.

       95.     The Little Tchefuncte River in the immediate vicinity of the Project site flooded

severely in 2016 when heavy rainfall caused it to overflow.

       96.     The Applicant owns the entire 200-acre tract within which Timber Branch II

would be sited.

       97.     On March 19, 2018, the Corps posted a link on its webpage to a public notice of

the permit application for the Timber Branch II project.

       98.     The Corps’ public notice of the Timber Branch II application consisted of three

pages of mostly boilerplate language and an attached set of application drawings.




                                                17
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 18 of 36




       99.       The public notice drawings of Timber Branch II indicate that all structures will be

slab on grade.

       100.      The drawings attached to the Timber Branch II public notice inaccurately

portrayed the extent of paving for the Project, reflecting only paving from roads and walkways

and not from the concrete slab used as foundation for the building structures.

       101.      In the Timber Branch II public notice, the Corps included no information on

alternatives or details on the mitigation for the Timber Branch II project.

       102.      Loretto O’Reilly, Healthy Gulf, the Louisiana Audubon Council, and the Sierra

Club, Delta Chapter submitted written comments to the Corps on the Timber Branch II project

(collectively, “Commenters”).

       103.      In their Timber Branch II comments, Commenters raised numerous concerns,

including the project’s destruction of permeable wetlands and the flooding of nearby areas that

would result.

       104.      Commenters detailed the flooding that is already a serious problem in the area,

including the flooding that occurred in March and August of 2016.

       105.      Commenters discussed the significant impacts from the cumulative loss of

hundreds of acres of wetlands in the area as a result of past, present, and reasonably foreseeable

future Corps permitting, including the Timber Branch II permitting, and stated that the Corps

must conduct a cumulative impacts analysis.

       106.      Commenters objected to the significant adverse impacts the Timber Branch II

project would individually and cumulatively pose on local wildlife populations – including

threatened and endangered species – and their habitats; water quality; the aesthetic value of the

natural environment; and traffic.




                                                 18
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 19 of 36




       107.     Evidence in the record establishes that the Project would eliminate habitat for

local wildlife including reptiles, birds, and mammals. These include coyotes, bobcats,

armadillos, raccoons, possums, beavers, turtles, and deer; a variety of birds including herons,

ducks, egrets, bald eagles and owls; and various aquatic creatures.

       108.     Should the Project go forward, many of these animals will be severely impacted

through habitat loss.

       109.     Long-term impacts from the Timber Branch II project include loss of flood

protection and harm to local wildlife and ecosystems, water quality, and aesthetic and

recreational values to local residents.

       110.     Commenters also noted the high density of development in the Timber Branch II

project area.

       111.     Commenters cited significant indirect impacts that Timber Branch II would have

on the area, resulting in increased vehicular traffic, noise pollution, light pollution, and a

degradation of air quality.

       112.     Commenters raised concerns regarding the Timber Branch II Applicant’s plan to

develop the entire 200-acre tract of land on which Timber Branch II would be sited and

submitted testimonial evidence of that plan.

       113.     In his response to comments, the Applicant did not contradict the commenters’

evidence that he plans to develop the entire 200-acre tract of land.

       114.     In May 2021, the Applicant presented plans to St. Tammany Parish to develop the

entire 200-acre Timber Branch II site and requested rezoning approval for portions of that site.

       115.     Outside of the 69.19-acre Timber Branch II portion, a large percentage of the

remainder of the 200-acre Timber Branch II site is wetlands.




                                                  19
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 20 of 36




          116.   On November 3, 2020, the Corps approved the Section 404 permit for the Timber

Branch II project, permitting the dredge and fill of a total of 69.19 forested acres, 24.58 acres of

which is wetlands.

          117.   The Corps issued the Timber Branch II permit based on an expired jurisdictional

determination.

          118.   The Corps completed its NEPA analysis of the Timber Branch II project prior to

September 14, 2020.

          119.   The Corps applied the 2019 version of the CEQ Regulations in its NEPA analysis

of the Timber Branch II project.

          120.   In its documentation of its decision to issue the Timber Branch II permit (“TBII

decision document”), the Corps did not consider the impacts of the loss of the Project area’s

wetlands on flooding in the area beyond checking a box for “negligible” next to flood hazard and

floodplain values.

          121.   In its TBII decision document, the Corps failed to address the project’s location in

a high-risk flood area.

          122.   In its TBII decision document, the Corps did not address the issue of the

Applicant’s future development of the rest of the tract on which Timber Branch II is sited.

          123.   In its TBII decision document, the Corps did not address the impacts of the many

permits it has issued in the past to fill in wetlands in the Timber Branch II area of St. Tammany

Parish.

          124.   The Corps has records of all the projects it has permitted within three miles of

these sites and of all the projects it has permitted in this watershed.




                                                  20
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 21 of 36




        125.    The Corps did not consider the impacts of the Ochsner Blvd. Extension project

when it permitted the Timber Branch II project.

        126.    Despite its finding that cumulatively, similar projects could have a long-term

impact on the aquatic ecosystem, the Corps conducted no cumulative impacts analysis of the

effects of past, present, or reasonably foreseeable future fill projects when it issued the Timber

Branch II permit.

        127.    In its TBII decision document, the Corps recognized that secondary effects would

include but not be limited to noise, safety, traffic, and aesthetics.

        128.    The Corps conducted no analysis of the impacts of the Timber Branch II project

on noise, safety, traffic, or aesthetics and had no basis for its checkbox finding that these impacts

would be minor.

        129.    The Timber Branch II Project is not water dependent.

        130.    In the TBII decision document, the Corps failed to apply a presumption that

practicable alternatives other than special aquatic sites exist and have less impact on the

environment.

        131.    Although the Corps determined that the Timber Branch II project is surrounded

by commercial and residential development, in its TBII decision document it failed to provide

meaningful justification concerning the need for more development in the area.

        132.    The record does not establish the need for the Timber Branch II project in such a

limited geographic area as “west St. Tammany Parish.”

        133.    In its TBII decision document, the Corps confined its evaluation of off-site

practicable alternatives to southwest St. Tammany Parish.




                                                  21
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 22 of 36




       134.    In concluding that “there are no alternatives to the proposed discharge that would

be less environmentally damaging,” the Corps performed no independent analysis and based its

conclusion on the Applicant’s alternatives analysis which failed to consider a single site outside

of a flood zone or the Corps' jurisdictional wetlands and with only one of the seven alternative

sites even being an appropriate size for the proposed Timber Branch II project.

       135.    In determining that less damaging alternatives, including the “no action

alternative,” were not practicable, the Corps failed to analyze or consider the adverse

environmental impacts and flood risks posed by the Timber Branch II project.

       136.    In determining that less damaging alternatives, including the “no action

alternative,” were not practicable, the Corps failed to provide analysis or reasoning to support its

conclusion that the needs of the Applicant and the potential economic benefits of the Timber

Branch II project exceeded the significant environmental risks, including flood risks, posed by

the Project.

       137.    The Corps concluded that a no-action alternative to the Timber Branch II project,

while having the least impact on wetlands, was not practicable only because it “does not meet the

needs of the applicant” and then cited the Applicant’s potential “loss of anticipated revenue” as

the sole negative impact of a no-action alternative.

       138.    The Corps failed to provide analysis or reasoning for its determination that the

adverse impacts resulting from the Timber Branch II project are not significant.

       139.    The Corps failed to provide analysis or reasoning for its determination that the

cumulative impacts of the Timber Branch II project are not significant.

       140.    The Corps determined that compensatory mitigation would be required to offset

the Timber Branch II project’s incremental contribution to cumulative effects.




                                                 22
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 23 of 36




       141.    During the permit application review, the Corps sent the Applicant a list of

approved mitigation banks. The list did not include the Waldheim Mitigation Bank.

       142.    Upon information and belief, proper Corps procedures were not followed before

the Applicant received credit from the Waldheim Mitigation Bank.

       143.    The Applicant has an ownership interest in the Waldheim Mitigation Bank.

       144.    The Corps approved the Applicant’s purchase of 58.4 acres in the Waldheim

Mitigation Bank as compensatory mitigation for the impacts of wetland loss at the site.

       145.    The Corps failed to discuss or demonstrate how the mitigation will replace

wetland functions lost as a result of the Timber Branch II project or how the mitigation will

offset the Project’s incremental contribution to cumulative effects.

       146.    The LRAM, in general and as applied in the Timber Branch II permitting, does

not serve to explain or justify how the mitigation will replace lost wetland functions at the

Timber Branch II project site.

       147.    The Corps failed to sufficiently analyze the Timber Branch II project’s probable

or cumulative impacts on the public interest factors of conservation, aesthetics, general

environmental concerns, wetlands, flood hazards, floodplain values, water supply and

conservation, water quality, safety, considerations of property ownership, or the general needs

and welfare of the people.

                              Ochsner Blvd. Extension Road Permit

       148.    On November 10, 2016, the St. Tammany Parish Government (“the Parish”)

applied for a permit to fill 31.5 forested acres of land to build a two-mile extension road between

Highway 1077 and Ochsner Boulevard. Wetlands comprise 15.8 of the 31.5 acres to be filled.




                                                 23
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 24 of 36




       149.    The Corps considered the scope of its extension road analysis under NEPA to be

the 31.5 total project acreage.

       150.    The Parish stated that the purpose of the Extension project was to alleviate local

traffic congestion.

       151.    Upon information and belief, the Parish provided no traffic study to the Corps in

connection with its Extension project.

       152.    The Parish’s Extension project is in the Liberty Bayou-Tchefuncta watershed.

       153.    The tree canopy on the 31.5-acre Extension Road site helps to intercept rain

during storm events, before the rain can reach the soil and become runoff. The Parish’s

Extension project will eliminate much of this canopy and replace it with impermeable concrete.

       154.    The Extension project site’s wetlands help to absorb runoff during storm events.

The Extension project will eliminate what is largely permeable wetlands and replace them with

impermeable concrete.

       155.    The wetlands that the Parish proposes to fill for the Extension project feed Flower

Bayou, a natural and scenic river.

       156.    The Timber Branch runs near the Extension project.

       157.    The Extension project is located in a high-risk flood area of St. Tammany Parish.

       158.    On January 23, 2017, the Corps posted a link on its webpage to a public notice for

comment on the Ochsner Blvd. Extension project.

       159.    On February 13, 2017, the Environmental Protection Agency (EPA) commented

on the Ochsner Blvd. Extension project. The EPA expressed concern with the potential direct,

indirect, and cumulative impacts of the Extension project.




                                                24
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 25 of 36




       160.    In its comments, EPA discussed “the tremendous decline in Louisiana” of

wetlands like those the Extension project would impact. It detailed the values of the wetlands to

be destroyed for the Extension project, including wildlife habitat, removal of pollutants from the

water, and floodwater storage.

       161.    In its comment, EPA specifically stated that the loss of wetland functions and

increase in impervious surfaces resulting from the Extension project could lead to increased

flooding in the area.

       162.    EPA recommended “that a Department of the Army Permit not be issued for this

activity until the applicant demonstrates the need for the project and its location within a wetland

area, and provides a full evaluation of less environmentally damaging alternatives.”

       163.    The Louisiana Department of Wildlife and Fisheries (LDWF) also commented on

the extension project, on January 31, 2017. It stated: “The applicant is proposing to construct a

roadway through some of the last remaining forested wetlands feeding Flower Bayou, a

Louisiana designated Natural and Scenic River.”

       164.    LDWF also noted that the Extension project would undoubtedly lead to further

development within the wetlands.

       165.    LDWF requested a justification and alternative sites analysis for the Extension

project to “clearly show if there is a real need to locate this activity within wetlands.”

       166.    The Parish did not provide a full evaluation of less damaging alternatives or

clearly show a real need to locate the Extension project in wetlands, instead providing minimal

information consisting of conclusory statements unsupported by evidence.




                                                  25
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 26 of 36




       167.    From approximately February 2017 to May 2018 and May 2018 to June 2020

there was no activity before the Corps on the Parish’s application for the Ochsner Blvd.

Extension Road.

       168.    In January 2020 members of Plaintiff Coalition for Responsible Zoning (CFRZ)

met with Michael Farabee of the Corps to discuss various pending permit applications for St.

Tammany Parish projects, including the Extension Road project. CFRZ members requested that

the Extension Road impacts be considered cumulatively with impacts from another pending

project for the Nord du Lac Business Park.

       169.    At the January 2020 meeting, Mr. Farabee informed CFRZ members that the

Extension road permit had been placed in inactive status.

       170.    On November 17, 2020, the Corps approved the Section 404 permit for the

Ochsner Blvd. Extension project, permitting the dredge and fill of a total of 31.5 forested acres

of land, 15.8 acres of which are wetlands.

       171.    Upon information and belief, the Corps did not issue any additional public notice

on the Extension project after the original January 23, 2017, public notice.

       172.    The Corps completed its NEPA analysis of the Ochsner Blvd. Extension project

prior to September 14, 2020.

       173.    The Corps applied the 2019 version of the CEQ Regulations in its NEPA analysis

of the Ochsner Blvd. Extension project.

       174.    In its documentation of its decision to issue the Ochsner Blvd. Extension permit

(“Extension Road decision document”), the Corps did not consider the impacts of the loss of the

project area’s wetlands on flooding in the area beyond checking a box for “negligible” next to

flood hazard and floodplain values.




                                                26
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 27 of 36




       175.    In its Extension Road decision document, the Corps failed to address the project’s

location in a high-risk flood area.

       176.    In its Extension Road decision document, the Corps did not respond in any

meaningful way to the EPA and LDWF comments, merely providing a one-sentence reference to

the Parish’s inadequate response.

       177.    In its Extension Road decision document, the Corps did not address the numerous

final and pending Corps permit actions to fill in wetlands in the Extension Road area of St.

Tammany Parish.

       178.    Among the permit actions before the Corps in the immediate vicinity of the

Extension Road project is the Nord du Lac business park, MVN 2012-1961-EBB, a proposed

67.47-acre site containing 46.23 acres of jurisdictional wetlands, 37.97 acres of which will be

impacted, originally publicly noticed by the Corps on July 1, 2019.

       179.    The Corps did not consider the effects of the proposed Nord du Lac business park

project when it permitted the Extension Road.

       180.    The Corps did not consider the impacts of the Timber Branch II project when it

permitted the Extension Road.

       181.    Despite its finding that cumulatively, similar projects as well as new development

off of the new roadway could have a long-term impact on the aquatic ecosystem, the Corps

conducted no cumulative impacts analysis of the effects of past, present, or reasonably

foreseeable future fill projects when it issued the Ochsner Blvd. Extension Road permit.

       182.    In its Extension Road decision document, the Corps recognized that secondary

effects would include but not be limited to noise, safety, traffic, and aesthetics.




                                                  27
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 28 of 36




       183.    The Corps conducted no analysis of the impacts of the Extension Road project on

noise, safety, traffic, or aesthetics and had no basis for its checkbox finding that these impacts

would be minor.

       184.    The Ochsner Blvd. Extension Project is not water dependent.

       185.    In the Extension Road decision document, the Corps failed to apply a

presumption that practicable alternatives other than special aquatic sites exist and have less

impact on the environment.

       186.    In determining that less damaging alternatives, including the “no action

alternative,” were not practicable, the Corps failed to analyze or consider the adverse

environmental impacts and flood risks posed by the Extension Road Project.

       187.    In determining that less damaging alternatives, including the “no action

alternative,” were not practicable, the Corps failed to analyze or consider the multimillion dollar

St. Tammany Parish project to improve Highway 1085.

       188.    The Corps determined that compensatory mitigation would be required to offset

the Extension Road’s incremental contribution to cumulative effects.

       189.    The Corps approved the Parish’s purchase of 40.6 acres in the Cane Bayou

Mitigation Bank as compensatory mitigation for the impacts of wetland loss at the site.

       190.    The Corps failed to discuss or demonstrate how the mitigation will replace

wetland functions lost as a result of the Extension Road project or how the mitigation will offset

the project’s incremental contribution to cumulative effects.

       191.    The LRAM, in general and as applied in the Extension Road permitting, does not

serve to explain or justify how the mitigation will replace lost wetland functions at the Ochsner

Blvd. Extension project site.




                                                 28
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 29 of 36




       192.       The Timber Branch II site and the Ochsner Blvd. Extension site are within

approximately one mile of each other.

                                             Related Facts

       193.       Between 2001 and 2011, the Liberty Bayou-Tchefuncta watershed has

experienced an increase in impervious surface percentage of 13%, meaning 2742 acres were

converted to impervious surface.

       194.       Flooding of homes and businesses in the Liberty Bayou-Tchefuncta watershed

during the March 2016 flooding resulted in nearly $50 million in flood insurance claims.

       195.       There are over one thousand repetitive flood loss properties in the unincorporated

portions of St. Tammany Parish in the Liberty Bayou-Tchefuncta watershed.

       196.       At least seven residential developments are located within one mile of the

projects. Many residents of these developments have had their homes flooded in recent years,

including during the March 2016 and May 2020 floods.

       197.       The Corps did not consider flooding in either its decision to issue the Timber

Branch II project or in its decision to issue the Ochsner Blvd. Extension project.

       198.       The Corps conducted no cumulative impacts analysis of the effects of past,

present, or reasonably foreseeable future fill projects when it issued the Ochsner Blvd. Extension

project permit.

                                          First Cause of Action

                   NEPA: Failure to Complete an Adequate Environmental Assessment

       199.       Plaintiffs hereby incorporate by reference paragraphs 1 through 198.




                                                  29
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 30 of 36




       200.    The Corps’ Environmental Assessments on the Timber Branch II project failed to

provide sufficient information or analysis to support its findings that the project would not have a

significant impact on the environment.

       201.    The Corps’ Environmental Assessments on the Ochsner Extension Road project

failed to provide sufficient information or analysis to support its findings that the project would

not have a significant impact on the environment.

       202.    The Corps’ Environmental Assessment on the Timber Branch II project failed to

provide sufficient information or analysis to support its finding that no less damaging

alternatives to the proposed projects were practicable.

       203.    The Corps’ Environmental Assessment on the Ochsner Extension Road project

failed to provide sufficient information or analysis to support its finding that no less damaging

alternatives to the proposed projects were practicable.

       204.    The Corps’ Environmental Assessment on the Timber Branch II project failed to

provide sufficient information or analysis to support its finding that the required compensatory

mitigation would sufficiently offset the project’s incremental contributions to cumulative effects.

       205.    The Corps’ Environmental Assessment on the Ochsner Extension Road project

failed to provide sufficient information or analysis to support its finding that the required

compensatory mitigation would sufficiently offset the project’s incremental contributions to

cumulative effects.

       206.    The Corps acted arbitrarily and capriciously and violated the National

Environmental Policy Act when it failed to prepare an adequate Environmental Assessment for

the Timber Branch II and Ochsner Extension Road projects.




                                                 30
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 31 of 36




                                       Second Cause of Action

                   NEPA: Failure to Complete an Environmental Impact Statement

       207.     Plaintiffs hereby incorporate by reference paragraphs 1 through 206.

       208.     The Corps’ issuances of the Section 404 permits for the Timber Branch II and

Ochsner Extension Road projects were major federal actions as defined under NEPA.

       209.     The Timber Branch II project when considered in light of past, present, and

reasonably foreseeable future projects will have a significant impact on the environment.

       210.     The Ochsner Extension Road project when considered in light of past, present,

and reasonably foreseeable future projects will have a significant impact on the environment.

       211.     The Corps’ failure to prepare an Environmental Impact Statement before it issued

the Section 404 permit for the Timber Branch II project violates NEPA. 42 U.S.C.§ 4332(C).

       212.     The Corps’ failure to prepare an Environmental Impact Statement before it issued

the Section 404 permit for the Ochsner Extension Road project violates NEPA. 42 U.S.C.§

4332(C).

                                        Third Cause of Action

                         NEPA: Failure to Consider Environmental Impacts

       213.     Plaintiffs hereby incorporate by reference paragraphs 1 through 212.

       214.     The Corps failed to adequately consider the impacts of the Timber Branch II

project.

       215.     The Corps failed to adequately consider the impacts of the Ochsner Extension

Road project.

       216.     The Corps failed to consider the cumulative effects of the Timber Branch II

project in light of past, present and reasonably foreseeable actions.




                                                 31
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 32 of 36




       217.    The Corps failed to consider the cumulative effects of the Ochsner Extension

Road project in light of past, present, and reasonably foreseeable future actions.

       218.    The Corps must conduct a cumulative impact analysis of the impacts of the

Timber Branch II project in light of past, present, and reasonably foreseeable future actions in

order to support a finding that the project will not have a significant impact on the environment.

       219.    The Corps must conduct a cumulative impact analysis of the impacts of the

Ochsner Extension Road project in light of past, present, and reasonably foreseeable future

actions in order to support a finding that the project will not have a significant impact on the

environment.

       220.    The Corps’ failure to consider the cumulative effects of the Timber Branch II

project, Ochsner Extension Road project, and related projects violates NEPA. 42 U.S.C.§ 4332.

                                       Fourth Cause of Action

                                      Clean Water Act Violations

       221.    Plaintiffs hereby incorporate by reference paragraphs 1 through 220.

       222.    The Corps’ issuance of the Timber Branch II permit violates the Clean Water Act

and the mandatory Guidelines issued by the EPA for avoiding destruction of wetlands.

       223.    The Corps’ issuance of the Ochsner Extension Road permit violates the Clean

Water Act and the mandatory Guidelines issued by the EPA for avoiding destruction of

wetlands.

       224.    The Corps’ failure to adequately consider practicable alternatives which would

have less adverse impact than the Timber Branch II project violates the Clean Water Act and is

arbitrary and capricious.




                                                 32
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 33 of 36




       225.    The Corps’ failure to adequately consider practicable alternatives which would

have less adverse impact than the Ochsner Extension Road project violates the Clean Water Act

and is arbitrary and capricious.

       226.    The Corps’ failure to apply the presumption mandated by the Section 404(b)(1)

Guidelines that practicable alternatives exist other than the special aquatic sites in the Timber

Branch II project violates the Clean Water Act and is arbitrary and capricious.

       227.    The Corps’ failure to apply the presumption mandated by the Section 404(b)(1)

Guidelines that practicable alternatives exist other than the special aquatic sites in the Ochsner

Extension Road project violates the Clean Water Act and is arbitrary and capricious.

       228.    The Corps’ failure to apply the presumption that practicable alternatives other

than special aquatic sites have less adverse impact on the environment when it issued the Timber

Branch II permit violates the Guidelines and is arbitrary and capricious.

       229.    The Corps’ failure to apply the presumption that practicable alternatives other

than special aquatic sites have less adverse impact on the environment when it issued the

Ochsner Extension Road permit violates the Guidelines and is arbitrary and capricious.

       230.    The Corps’ required mitigation on the Timber Branch II project fails to

adequately ensure that “no discharge of dredged or fill material shall be permitted unless

appropriate and practicable steps have been taken which will minimize potential adverse impacts

of the discharge on the aquatic ecosystem.” 40 C.F.R. § 230.10(d) (2020).

       231.    The Corps’ required mitigation on the Ochsner Extension Road project fails to

adequately ensure that “no discharge of dredged or fill material shall be permitted unless

appropriate and practicable steps have been taken which will minimize potential adverse impacts

of the discharge on the aquatic ecosystem.” 40 C.F.R. § 230.10(d) (2020).




                                                 33
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 34 of 36




        232.   The Corps’ required mitigation on the Timber Branch II project fails to offset the

environmental losses resulting from unavoidable impacts to the affected wetlands and does not

compensate for the aquatic resource functions that will be lost as a result of the permitted

activity.

        233.    The Corps’ required mitigation on the Ochsner Extension Road project fails to

offset the environmental losses resulting from unavoidable impacts to the affected wetlands and

does not compensate for the aquatic resource functions that will be lost as a result of the

permitted activity.

        234.   The Corps arbitrarily and capriciously approved the compensatory mitigation on

the Timber Branch II permit.

        235.   The Corps arbitrarily and capriciously approved the compensatory mitigation on

the Ochsner Blvd. Extension Road permit.

        236.   The Corps’ determination that the Timber Branch II project is not contrary to the

public interest lacks sufficient analysis or support.

        237.   The Corps’ determination that the Ochsner Extension Road project is not contrary

to the public interest lacks sufficient analysis or support.

        238.   The Corps did not comply with its own regulations in issuing the Timber Branch

II permit.

        239.   The Corps did not comply with its own regulations in issuing the Ochsner

Extension Road permit.

        240.   The Corps’ decision to issue the Timber Branch II permit failed to give full

consideration and appropriate weight to the comments submitted in response to the applicant’s

proposal. 33 C.F.R. § 320.4(a)(3) (2020).




                                                  34
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 35 of 36




       241.    The Corps’ decisions to issue the Ochsner Extension Road permit failed to give

full consideration and appropriate weight to the comments submitted in response to the Parish’s

proposal. 33 C.F.R. § 320.4(a)(3) (2020).

       242.    The Corps’ determinations that the requirements of the Clean Water Act were met

for the Timber Branch II permit was arbitrary and capricious because it based the conclusion on

an expired jurisdictional determination.

                                           Prayer for Relief

WHEREFORE, Plaintiffs respectfully pray for judgment as follows:

       A.      An order enjoining the Corps’ Section 404 permits for the Timber Branch II and

Ochsner Blvd. Extension projects until the Corps conducts a cumulative impacts analysis of the

effects of the projects in light of past, present, and reasonably foreseeable future related actions;

       B.      An order enjoining the Corps’ Section 404 permits for the Timber Branch II and

Ochsner Blvd. Extension projects until the Corps complies with the National Environmental

Policy Act and the Clean Water Act;

       C.      A declaration that the Corps violated the National Environmental Policy Act by

performing an inadequate Environmental Assessment on the impacts of and alternatives to the

Timber Branch II and Ochsner Blvd. Extension Road projects;

       D.      A declaration that the Corps violated NEPA by failing to adequately address the

impacts the projects will have on the environment.

       E.      A declaration that the Corps violated the Clean Water Act by not satisfying the

mandatory guidelines issued by the EPA for avoiding significant degradation of wetlands.

       E.      An award for expenses and attorney fees, pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412(d), and any other applicable laws;



                                                  35
     Case 2:21-cv-01027-MLCF-JVM Document 1 Filed 05/27/21 Page 36 of 36




       F.     An award of such other relief as the Court deems just and proper.



Respectfully submitted this 27th day of May, 2021



                                    TULANE ENVIRONMENTAL LAW CLINIC

                                    /s/ Lisa Jordan
                                    Lisa W. Jordan, La. Bar No. 20451 (T.A.)
                                    Devin Lowell, La. Bar No. 36555
                                    Tulane Environmental Law Clinic
                                    6329 Freret Street, Suite 130
                                    New Orleans, LA 70118
                                    Phone: (504) 865-5789
                                    Fax: (504) 862-8721
                                    Email: lwjordan@tulane.edu
                                    Email: dlowell@tulane.edu

                                    Counsel for Plaintiffs




                                              36
